Case 0:21-cv-60825-RAR Document 18 Entered on FLSD Docket 06/09/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA

         Plaintiff,
  vs.                                                         CASE NO. 0:21-cv-60825-RAR

  ROGER J. STONE, NYDIA B. STONE, an
  individual, NYDIA B. STONE, TRUSTEE,
  BERTRAN FAMILY REVOCABLE TRUST,
  DRAKE VENTURES LLC, BROWARD COUNTY;
  RUSSELL HARRIS; GALLERIA LOFTS
  CONDOMINIUM ASSOCIATION, INC.; GALLERIA
  LOFTS, LLC,

         Defendants.
                                                      /

        NOTICE OF APPEARANCE AND DESIGNATON OF EMAIL ADDRESSES

         PLEASE TAKE NOTICE that Barbara R. Schabert, Esq., of KAUFMAN DOLOWICH &

  VOLUCK, LLP, attorneys duly-admitted to this Court hereby appear as counsel for Defendant,

  GALLERIA LOFTS CONDOMINIUM ASSOCIATION, INC., and notice is given that a copy of

  all future correspondence and litigation documents be served upon the undersigned at the following

  email address:

                        Primary:       Barbara R. Schabert
                                       bschabert@kdvlaw.com
                        Secondary:     Tamara Bell
                                       tbell@kdvlaw.com

         Respectfully submitted this 9th day of June 2021.

                                                  KAUFMAN DOLOWICH VOLUCK

                                                  By: /s/Barbara Schabert
                                                     Barbara R. Schabert, Esq.
                                                     Fla. Bar No.: 121421
                                                     Email: bschabert@kdvlaw.com
                                                      Avery A. Dial, Esq.
                                                      Florida Bar No.: 732036
                                                      Email: adial@kdvlaw.com

                                                  1
Case 0:21-cv-60825-RAR Document 18 Entered on FLSD Docket 06/09/2021 Page 2 of 2




                                                     One Financial Plaza
                                                     100 S.E. 3rd Ave., Suite 1500
                                                     Fort Lauderdale, FL 33394
                                                     Tel. (954) 302-2360;
                                                     Fax: (888) 464-7982
                                                     Attorneys for Galleria Lofts
                                                     Condominium Association, Inc.

                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 9th day of June 2021, a copy of the foregoing was filed

  with CM/ECF portal which will transmit copies to all counsel of record.


                                                  /s/Barbara Schabert
                                                  Barbara R. Schabert, Esq.




                                                 2
